EXAMINER'S COMMENT / CORRECTED NOTICE OF ALLOWABILITY

1.	The IDS filed on 9/7/22 has been considered by the Examiner. The references cited therein do not alter the patentability of claims indicated allowable in the Notice of Allowance mailed on 7/18/22 and in the Corrected Notice of Allowance mailed on 7/26/22.

2.	The subjected matter from paragraphs 2-4 of the Notice of allowance mailed on 7/18/22 is incorporated herein by reference.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762